1. Election of a Vice-President of the European Parliament (to replace Mrs Koch-Mehrin) (vote)
Ladies and gentlemen, let us please settle down, because an important decision awaits us - the election of two Vice-Presidents of the European Parliament. In accordance with Rules 13, 15 and 18 of the Rules of Procedure, we will now move on to the election of two Vice-Presidents.
We will begin with the election of a Vice-President to fill the vacancy left by Mrs Koch-Mehrin. Each Vice-President will be elected separately. This is a very important point - we are electing first one Vice-President, and then the other Vice-President separately. I have received a nomination for Mr Chichester to replace Mrs Koch-Mehrin, who has resigned as Vice-President. The candidate has informed me that he agrees to the nomination. In view of the fact that there is only one position to be filled and only one nomination, and in line with the recent interpretation of this point by the Committee on Constitutional Affairs, we will elect a Vice-President by acclamation. This is Rule 13 of the Rules of Procedure. On 15 June 2011, the Committee on Constitutional Affairs adopted an interpretation to this effect, and we are therefore electing by acclamation. This is an important point: pursuant to Rule 18(1), second subparagraph of the Rules of Procedure, Mr Chichester will take the place of the preceding Vice-President, Mrs Koch-Mehrin, in the order of precedence.